Citation Nr: 0014375	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
head injury with headaches, currently rated at 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  The Board remanded this case to the 
RO for additional development in May 1999.  The RO, having 
complied with the instructions on Remand, returned the case 
to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran's residuals of a head injury are productive 
of headaches and tenderness.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a head injury with headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8045 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased evaluation is well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for residuals of a head injury with headaches in a 
September 1996 rating decision and assigned a 10 percent 
evaluation effective from August 1992.  The January 1998 
rating decision on appeal confirmed and continued this 
evaluation.  The veteran is also assigned a separate 10 
percent evaluation for a laceration scar of the occiput area 
of the head.

During a VA examination in December 1997, the veteran 
complained of headaches and pain in the occipital area of the 
head.  He also reported that he was being followed for post-
traumatic psychiatric problems.  Upon examination, no 
cognitive or neurological deficits or migraine symptoms were 
found.  The posterior occipital area of the head had well-
healed scalp scars with hair growth and no adhesions.  
Pressure over the scars appeared to trigger pain radiating to 
the parietal and top of the suboccipital areas.  The veteran 
was diagnosed with post-traumatic scalp skull injury with 
chronic pain, headaches, and altered mental conditions and 
anxiety.  The examiner characterized the veteran's impairment 
as mild to moderate.

The veteran appeared at a hearing before the undersigned 
Member of the Board sitting at the Chicago RO in October 
1998.  He testified that he had a nervous condition due to 
his head injury, as well as pain and headaches.  The pain 
sometimes caused visual blurring of the left eye.  He had 
dizziness but no nausea.  He had headaches all of the time 
and took Tylenol for relief.  He had been nervous since the 
injury and continued to black out when he had blood drawn, 
which was the cause of his original head injury.  He received 
monthly psychiatric treatment and had been prescribed Prozac.

VA outpatient records show that, in June 1997, the veteran 
claimed that he recently had suicidal impulses and that he 
was depressed all of the time.  He described the pain from 
his head injury and stated that he had constant headaches.  
He had not worked for the past ten years.  He was assessed 
with dysthymia and a generalized anxiety disorder and 
possible personality problems.

In December 1998, the veteran presented for a neurology 
consultation with complaints of headaches and sensitivity to 
stimuli in the occipital region of the head.  The occipital 
region was tender to the touch, but the remainder of the 
physical examination was normal.  The physician observed that 
the veteran described a chronic headache pattern, but that no 
neurological symptoms were present, and the headaches did not 
disrupt daily living activities.  The physician commented 
that the veteran appeared to want more compensation for his 
service-connected disability.

In July 1999, a mental health clinic entry described the 
veteran as anxious, depressed, and preoccupied with his 
health and headaches.  He was convinced that he sustained a 
terrible injury in service and exhibited many hypochondrial 
features.  He was diagnosed with dysthymia and generalized 
anxiety disorder.

During a VA psychiatric examination in June 1999, the veteran 
had many complaints regarding the circumstances of his head 
injury in service.  He had a sporadic work history and was 
presently unemployed.  He complained of severe headaches at 
times.  Upon mental status examination, the veteran was 
alert, oriented, and coherent.  There was no evidence of 
psychotic thought process or impairment of memory.  The 
veteran was articulate and logical and did not appear 
depressed or anxious.  He performed all of the activities of 
daily living.  The examiner identified occupational and 
educational deficiencies, but diagnosed no psychological 
disorder, and assigned a Global Assessment of Functioning 
(GAF) score of 65.

The veteran's residuals of a head injury with headaches have 
been awarded a 10 percent schedular evaluation pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8045 (1999), which allows 
for a maximum evaluation of 10 percent for brain disease due 
to trauma under Diagnostic Code 9304.  This Diagnostic Code 
provides for a maximum of 10 percent for purely subjective 
complaints such as headaches, dizziness, and insomnia.  
Ratings in excess of 10 percent for brain disease due to 
trauma are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

Based upon the aforementioned evidence, the Board finds that 
the evidence of record does not support a higher evaluation 
pursuant to Diagnostic Code 8045.  The only identified 
residuals of the veteran's head injury are headaches and 
tenderness.  There has been no finding of multi-infarct 
dementia.  The Board recognizes that a higher evaluation is 
possible under Diagnostic Code 8100 which provides a 10 
percent rating for migraines with characteristic prostrating 
attacks averaging one in two months over last several months, 
and a 30 percent rating for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
last several months.  However, the veteran has presented no 
evidence that he suffers from migraines and medical personnel 
have specifically found that his headaches do not present as 
migraines.  In addition, all evidence shows that the veteran 
continues to perform daily activities without interruption 
and has no prostrating attacks.

Finally, the Board concludes that the veteran's head injury 
has not caused a mental disorder.  The Board recognizes that 
the veteran has received treatment for depression and 
anxiety; however, the evidence fails to establish that these 
disorders are residuals of the veteran's head injury.  
Notably, the recent VA examination did not diagnose the 
veteran with any psychiatric disorder.  The Board further 
observes that, while the veteran testified that he 
experienced great anxiety and blacked out when he had blood 
drawn, he clearly exhibited this behavior prior to his head 
injury.  Accordingly, the Board can find no basis under which 
to grant an increased rating and the benefit sought on appeal 
must be denied.

The Board acknowledges that the veteran's representative has 
argued that the VA examiner did not offer an opinion as to 
the nature and extent of the veteran's disability.  However, 
the case was remanded for a psychiatric evaluation and the 
examiner found no psychiatric disability.  Accordingly, the 
Board finds that further clarification would be unnecessary.


ORDER

An evaluation in excess of 10 percent for residuals of a head 
injury with headaches is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

